   Case: 1:19-cv-06473 Document #: 34 Filed: 06/23/20 Page 1 of 15 PageID #:356




                UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
__________________________________________
                                          :
SECURITIES AND EXCHANGE                   :
COMMISSION,                               :
                                          :
                  Plaintiff,              :
                                          :  CASE NO. 19-cv-6473
            v.                            :
                                          :  Hon. Sharon Johnson Coleman
SBB RESEARCH GROUP, LLC,                  :
SAMUEL B. BARNETT, and                    :
MATTHEW LAWRENCE AVEN,                    :
                                          :
                  Defendants.             :
_________________________________________ :

                  PLAINTIFF SEC’S RESPONSE TO DEFENDANTS’
                      MOTION FOR PROTECTIVE ORDER

       Defendants’ motion for a protective order is peculiar. Defendants ask this Court to

shield them from an informal, pre-Answer discovery process that they requested. And, in an

audacious twist, Defendants claim they should be relieved from discovery because they

haven’t filed their Answer yet. This Court should not indulge such gamesmanship.

       In April, the Defendants invited the SEC to join in mutual, informal discovery while

their Motion to Dismiss the SEC’s Complaint is pending. Although the SEC was willing to

wait for resolution of the Defendants’ Motion to Dismiss before initiating discovery, it

accommodated their request. Relying on Defendants’ promise of fair, mutual discovery, the

SEC provided them with extensive information supporting its fraud claims against Barnett,

Aven, and SBB Research Group, LLC (“SBB”). But – now that it’s time to respond to

requests for admission (“RFAs”) related to the allegations of the Complaint – Defendants

apparently regret their decision to pursue informal discovery.



                                              1
   Case: 1:19-cv-06473 Document #: 34 Filed: 06/23/20 Page 2 of 15 PageID #:357




       In seeking a protective order, Defendants accuse the SEC of using RFAs as a

“backdoor method of obtaining an answer to the Complaint;” they even prepared a chart

comparing certain RFAs to the Complaint, as if they had uncovered something nefarious.

(Def. Br. 6-8.) But, there’s nothing “backdoor” or devious about the SEC’s requests; the

RFAs track the language of the Complaint by design. As the SEC has repeatedly told

Defendants, because no Answer has been filed the SEC needs to use RFAs to determine

which of its allegations are admitted, and which are in dispute. Any other approach would –

by definition – be a one-sided process where the Defendants are free to explore the factual

bases of the SEC’s allegations while the SEC is forced to fly blind. In short, if Defendants

wanted to keep their legal positions a secret until their Answer is due, they should not have

asked the SEC to begin discovery before their Motion to Dismiss is resolved.

       Perhaps realizing the unfairness of their position, Defendants – for the first time –

argue in their motion that an unidentified subset of the SEC’s RFAs are “individually

objectionable” due to argumentative language. (Def. Br. 8-10.) However, Defendants do not

identify which of the SEC’s RFAs they are objecting to. They provide only three examples.

At the outset, it is unclear why Defendants cannot address their concerns by admitting that

portion of the RFAs they can and then either qualifying or denying the rest as required by

FRCP 36(a)(4). In any event, these last minute “individual objections” are not ripe for

decision and should be rejected under LR 37.2 because Defendants never bothered to confer

with the SEC to discuss the language they now find objectionable.

       Defendants have a clear choice. If they want to continue engaging in discovery in

advance of the Court’s ruling on their Motion to Dismiss, they must answer the SEC’s

RFAs and take a position on the SEC’s allegations. Or, if they don’t want to disclose their



                                               2
   Case: 1:19-cv-06473 Document #: 34 Filed: 06/23/20 Page 3 of 15 PageID #:358




positions regarding the SEC’s allegations, they can abandon the Parties’ agreement and

suspend discovery until a scheduling order is in place. Either way, Court intervention in a

dispute about the Parties’ informal discovery process is not necessary and a protective order

is not warranted.

                             PROCEDURAL BACKGROUND

       On September 30, 2019, the SEC filed its Complaint alleging that Defendants

Barnett, Aven, and SBB engaged in a multi-year fraudulent scheme to manipulate the net

asset value of securities held by investors in the Funds that SBB managed. (See Dkt #1.) In

summary, the Complaint alleges that Barnett, Aven, and SBB rigged SBB’s valuation model

(the “Model”) to inflate the Funds’ performance. (Id. ¶¶ 33-62.) As part of that fraud,

Barnett, Aven, and SBB: (1) repeatedly lied to investors and SBB’s auditor, falsely claiming

that SBB had valued the Funds’ securities according to generally accepted accounting

principles (“GAAP”), and (2) lied to prospective investors in marketing materials for its

flagship fund, Polysight I, LLC. The SEC’s Complaint contains 26 pages of detailed factual

allegations and sets forth 11 separate counts alleging violations of federal securities law.

       Rather than filing an Answer, Defendants moved to dismiss the Complaint. (Dkt.

#22.) In light of the Defendants’ motion to dismiss, the Court did not enter a discovery

schedule, but stated that the Parties could engage in informal discovery while the motion is

pending. (Dkt. #19.) The Court allowed the Parties to determine what such discovery

might entail.

       On March 4, 2020, Defendants approached the SEC, requesting that the Parties

begin mutual, informal discovery. While discussing this proposal, counsel for the SEC

warned Defendants that – because they had not yet answered the Complaint or raised any



                                                3
   Case: 1:19-cv-06473 Document #: 34 Filed: 06/23/20 Page 4 of 15 PageID #:359




affirmative defenses – the SEC would need to identify the Parties’ factual and legal disputes

as part of any discovery. On March 6th, the Defendants and the SEC agreed to a framework

for informal discovery.

       On April 7 and 8, 2020, the SEC and Defendants exchanged written discovery

requests, which included requests for production and interrogatories. The SEC also served

Defendant Aven with a set of 54 RFAs. The SEC followed up with additional requests,

including: (1) an April 24th set of 107 RFAs directed to Barnett (Def. Br. at Ex. 1), and (2) a

May 7th set of 200 RFAs directed to SBB (Def. Br. at Ex. 2). Most of the SEC’s RFAs asked

the Defendants to admit or deny facts described in the SEC’s Complaint.

       For almost a month after the SEC served its RFAs on Aven, the SEC heard no

questions, concerns or objections. Suddenly, on May 12, 2020 – just one day before Aven

was supposed to respond to the SEC’s RFAs – Defendants (a) asked to meet and confer

regarding the total number of the SEC’s RFAs and (b) asked for an extension of time for

Aven’s RFA responses. (Ex. A at pp. 1-2.) While the SEC was willing to give Aven an

extension to respond to the RFAs, the SEC suspected that Aven did not need any extra

time. Rather, the SEC suspected that Aven would – at the last minute – refuse to submit his

response and instead try to join his co-Defendants’ objection that the SEC’s RFAs were too

numerous in the aggregate. Accordingly, the SEC warned Defendants that, while it was

willing to offer an extension so Aven could complete his responses, it was not willing to

allow him to delay “if [he is] withholding today’s responses … pending resolution of this

morning’s objection related to whether the SBB RFAs exhaust some undefined cumulative

limit of RFAs.” (Ex. B.) The SEC reiterated that Defendants’ objection was contrary to the

Federal Rules of Civil Procedure and the Parties’ agreement to informal discovery. (Id.)




                                               4
   Case: 1:19-cv-06473 Document #: 34 Filed: 06/23/20 Page 5 of 15 PageID #:360




       Defendants promptly confirmed the SEC’s suspicions. In an e-mail sent just hours

before Aven’s responses were due, Defendants admitted that Aven had asked for an

extension to piggy-back onto his co-Defendants’ objection regarding the cumulative number

of RFAs the SEC had propounded:

       We did not believe that 54 requests to Matt [Aven] was excessive. We do believe that
       a total of 361 requests, along with the type of many of the requests, are excessive in
       this case. (Ex. C.)

       Nevertheless, unable to articulate any other objection, Aven relented and submitted

his RFA responses later that same evening. Although the SEC’s RFAs to Aven largely

tracked the allegations of the Complaint, Aven evidently understood the SEC’s RFAs and

was able to admit or deny each of them. (See Ex. D.) Aven did not object that (a) the SEC’s

RFAs forced him to answer allegations in the Complaint, or (b) the language of the SEC’s

requests rendered a response unduly burdensome. (See id.)

       While Aven had no difficulty responding to the SEC’s RFAs, Defendants Barnett

and SBB did not abandon their novel objections. In a May 14th telephone conference about

the SEC’s RFAs to Barnett and SBB, Defendants argued that: (a) RFAs were not an

appropriate means of seeking discovery; (b) the combined number of RFAs served on

Barnett and SBB was excessive; and (c) the SEC’s requests improperly required Barnett and

SBB to admit or deny facts alleged in the SEC’s Complaint. Significantly, Defendants did

not object to the language of the RFAs or argue that any specific RFA was “individually

objectionable.” Instead, Defendants suggested that their concerns could be resolved if the

SEC simply cut the number of RFAs down to 50 for each Defendant.

       The SEC responded that: (a) Rule 36 did not place any limit on the number of

requests for admission which could be served on a Defendant (much less a combined limit



                                              5
   Case: 1:19-cv-06473 Document #: 34 Filed: 06/23/20 Page 6 of 15 PageID #:361




for all Defendants); and (b) RFAs are an appropriate method of narrowing the Parties’

factual disputes, especially where, as here, the Defendants had not yet answered the

Complaint. To address any claim of “undue burden,” the SEC proposed a significant

extension of time for Barnett to answer the pending RFAs, and agreed to hold SBB’s

responses in abeyance until after the Parties reconsidered their positions and held another

conference.

       After eleven days without responding to the SEC’s proposed compromise – and,

once again, on the eve of their response deadline – Defendants rejected the SEC’s proposal,

stating that they “should not be forced into answering the complaint when there is no

requirement to do so.” (Ex. E at p.2.) On May 26, 2020, the SEC advised Defendants that

their refusal to allow discovery into their factual and legal positions amounted to a

withdrawal from the Parties’ agreement to mutual, voluntary discovery. (Ex. E.) Later that

same day, Defendants filed their motion for a protective order. (Dkt. #30.)

                                        DISCUSSION

The SEC’s RFAs are a Proper Method Of Narrowing The Disputes in This Case:

       As Defendants point out (Def. Br. 5), requests for admission are designed to narrow

the scope of legal and factual disputes before summary judgment or trial. See, e.g., Scandaglia

v. Transunion Interactive, Inc., 2010 WL 317518, *5 (N.D. Ill. Jan. 21, 2010). As envisioned

in the Federal Rules of Civil Procedure, “[d]iscovery involves both uncovering facts … and

also seeking admissions as to whether certain facts are true or not.” Braun v. Village of

Palantine, 2020 WL 1888914, *1 (N.D. Ill. April 16, 2020). Rule 36 is focused on the latter.

RFAs are tailor-made to provide binding, self-executing admissions or denials of the




                                               6
    Case: 1:19-cv-06473 Document #: 34 Filed: 06/23/20 Page 7 of 15 PageID #:362




outstanding factual allegations in this case. This is precisely why the SEC propounded

RFAs that track the language of the Complaint.

        Contrary to Defendants’ brief, an Answer serves much the same purpose as an RFA

response. Ordinarily, Defendants’ Answer would have been the SEC’s first opportunity to

obtain admissions and determine the scope of the disputes in this case. Much like RFA

responses, Defendants’ Answer would have shown which of the SEC’s allegations they

deny, and which allegations they admit (thereby narrowing the disputes at hand). See Crest

Hill Land Dev., LLC v. City of Joliet, 396 F.3d 801, 805 (7th Cir. 2005) (holding that answers to

factual allegations in the complaint “constitute[] a binding judicial admission” thus

removing the related allegation “from contention” for purposes of summary judgment).

        But, Defendants wanted discovery from the SEC before filing their Answer. So,

rather than fumble along, without knowing Defendants’ legal and factual positions in this

case, the SEC propounded RFAs. Absent an Answer, RFAs are the most direct and efficient

means for the SEC to determine which of its allegations are in dispute and which are not.

Proper responses from the Defendants would likely have taken a number of potential factual

disputes off the table, and would have allowed the SEC to focus future discovery efforts on

Defendants’ basis for denying facts at the core of the SEC’s fraud charges.

        This case is particularly well-suited to requests for admission because there appear to

be relatively few disputes about what the Defendants did. 1 This is unsurprising: most of the

key facts supporting the SEC’s fraud charges came from Defendants’ own testimony during

the investigation. Aven’s RFA responses demonstrate how the SEC’s use of RFAs has


1
 Rather, it appears that most of the disputes in this case center around: (1) whether Defendants’ custom valuation
Model violated GAAP, (2) if so, whether Defendants’ misconduct was material, and (3) whether Defendants acted
with scienter.



                                                         7
    Case: 1:19-cv-06473 Document #: 34 Filed: 06/23/20 Page 8 of 15 PageID #:363




meaningfully reduced the number of factual disputes in this case. Aven either partially or

fully admitted 39 of the 54 requests that were sent his way -- even though most of the

requests were directly related to the factual allegations of the Complaint. (See Ex. D.)

Among other things, Aven admitted that:

    •   Before being hired by SBB and helping create its valuation Model, Aven had no
        experience (a) “creating, modifying, testing, or implementing a valuation model for
        options or structured notes,” or (b) “interpreting or applying” GAAP (id. at #2, 4-6);

    •   Aven was responsible for: (a) ensuring that SBB’s policies complied with federal
        securities law, and (b) reviewing and approving SBB’s marketing materials to ensure
        they didn’t include any false statements (id. at #8-11);

    •   Aven reviewed and approved, (a) SBB’s Form ADV, (b) the Funds’ 2014 and 2015
        financial statements, and (c) marketing materials for Polysight I, LLC -- all of which
        the SEC alleges contained fraudulent statements (id. at #12, 14, 40, 44);

    •   SBB’s accountant was not hired to “opine or advise on the creation of the Model,”
        its outside auditor was not involved in the creation of (or alterations to) the Model,
        and its outside compliance consultant did not provide any advice regarding whether
        the Model complied with GAAP (id. at 19-20, 22, 24-25); 2 and

    •   Aven reviewed and signed two management representation letters to SBB’s auditor
        (which the SEC alleges fraudulently concealed concerns the SEC had expressed
        regarding defects in SBB’s valuation Model) (id. at #35-39).

In light of Aven’s responses, it appears that Barnett and SBB are less concerned about their

ability to respond to the SEC’s RFAs, and more concerned that they would have to admit

the lion’s share.

        A truly mutual discovery process would allow the SEC to determine which of the

facts in its Complaint are disputed and which are not. As an Answer has not yet been filed,




2
 This admission undermines Defendants’ argument that – as the Model was created and implemented – these
accountants and consultants provided contemporaneous advice regarding whether SBB’s valuation methods
complied with GAAP.


                                                      8
   Case: 1:19-cv-06473 Document #: 34 Filed: 06/23/20 Page 9 of 15 PageID #:364




there is nothing improper about using RFAs to accomplish that goal. To the contrary, RFAs

have proven to be the best way to determine the scope of the disputes remaining in this case.

Defendants’ Motion For Protective Order Is Part Of An Improper Effort To Shield Their
Legal Positions From Discovery:

       Apparently, Defendants hoped that informal discovery would be a one-way street

whereby: (a) the SEC would provide detailed disclosures regarding the basis for its fraud

claims; but (b) Defendants could withhold information regarding their position on most of

the SEC’s allegations. Defendants’ requests and responses have consistently applied that

one-sided approach.

       Defendants’ discovery requests reveal the inequity of their discovery tactics and

demonstrate how critical an initial pleading is to the discovery process. During voluntary

discovery, Defendants have used a time-tested strategy – issuing discovery requests to probe

the basis of the factual allegations and legal positions that the SEC staked out in its

Complaint. Of Defendants’ first 39 document requests to the SEC, 22 seek documents

related to specific, quoted allegations in the SEC’s Complaint. (Ex. F.) Similarly, 13 of

Defendants’ first 25 Interrogatories ask for the basis of specific, quoted allegations in the

Complaint. (Ex. G.) In other words, Defendants have had no problem using the SEC’s

initial pleading to focus their discovery efforts on determining the basis for the SEC’s

allegations. The SEC should be allowed to do the same. Instead, now that it is time for the

Defendants to reciprocate and stake out their position on the facts, Defendants ask the

Court to intervene and preserve their one-sided advantage.

       Similarly, Defendants’ discovery responses reflect their self-serving view of

discovery. In response to Defendants’ broad contention interrogatories, the SEC did what

the rules require – it provided 57 pages of detailed, narrative responses that clearly identified


                                                9
    Case: 1:19-cv-06473 Document #: 34 Filed: 06/23/20 Page 10 of 15 PageID #:365




the legal positions that the SEC is (and is not) taking. For example, Defendants propounded

the following catch-all contention interrogatory:

         “For each statute or rule that You allege Defendants violated, state the
         specific conduct that You contend violates that particular statute or rule and,
         where scienter is an element, state the specific conduct that You contend
         supports scienter.”

The SEC responded with a four-page chart comprehensively identifying each alleged

statutory violation and linking each violation to specific misconduct. (Ex. H.) The SEC even

provided a three-page bullet point list of facts that support a finding that Defendants acted

with scienter. (Id.) But, when the SEC propounded a simple interrogatory asking SBB to

identify its affirmative defenses and the facts supporting those defenses, SBB refused to

answer, referred the SEC to all documents and testimony in this case, and called their

defenses “speculative” (despite the fact that they’ve known of the SEC’s fraud charges for

over a year). 3 (Ex. I.) In short, Defendants preferred to keep their legal positions a secret. 4




3
 The Defendants have known of the Division of Enforcement’s concerns regarding SBB’s valuation
Model since October 2016 (when the SEC served an investigatory subpoena regarding the valuation
Model). And, on March 19, 2019, the SEC formally notified the Defendants in a “Wells Notice”
that it planned to bring fraud charges against them, and outlined the reasons why.
4
  Defendants suggest – without citing any supporting authority – that their one-sided approach to
discovery is somehow justified by the fact that the SEC conducted a detailed investigation of its
fraud claims against Barnett, Aven, and SBB. (Def. Br. 8.) That argument is baseless. “[T]here is no
authority which suggests that it is appropriate to limit the SEC's right to take discovery based upon
the extent of its previous investigation into the facts underlying its case.” SEC v. Saul, 133 F.R.D.
115, 118 (N.D. Ill. 1990). The fact that the SEC thoroughly investigated its fraud claims against the
Defendants “is not sufficient to deprive the SEC of the discovery to which it is otherwise plainly
entitled under the Federal Rules of Civil Procedure, absent some showing of bad faith, harassment
or legal impropriety.” Id.; see also SEC v. Sargent, 229 F.3d 68, 80 (1st Cir. 2000) (holding that district
court should not have prevented the SEC from obtaining discovery “merely because of its pre-filing
investigation or information secured from the [related] criminal trials”); SEC v. Softpoint Inc., 857
(S.D.N.Y. Mar. 20. 1997) (entering a preclusion order against Defendant, holding that his effort to
manipulate discovery prejudiced the SEC and rejecting Defendant’s argument that the SEC’s prior
investigation meant that the SEC had suffered no prejudice).


                                                    10
   Case: 1:19-cv-06473 Document #: 34 Filed: 06/23/20 Page 11 of 15 PageID #:366




       Defendants’ request for a protective order is part of a larger, impermissible strategy:

they hope to get as much discovery as possible from the SEC while keeping their legal and

factual positions a mystery. This special treatment is contrary to both the Federal Rules of

Civil Procedure and contrary to the agreement between the Parties. The Court should reject

that strategy by denying Defendants’ motion for protective order.

Defendants’ Evolving Objections Are Meritless:

       Defendants’ basis for objecting to the SEC’s RFAs has been a moving target. At first,

Defendants objected to the combined “volume” of RFAs that the three Defendants received.

(Ex. A at p. 2; Ex. C.) Without making any specific objections about the contents of the

RFAs, Defendants claimed that the combined number of RFAs was “excessive.” (Ex. C.)

Defendants persisted in this objection even though the SEC offered to (a) extend the

response deadline for Barnett and (b) hold its RFAs as to SBB in abeyance until after

Barnett’s responses were complete. Evidently, Defendants’ concern regarding the volume of

requests is still paramount: their 10-page brief makes 17 references to the number of RFAs

the SEC has propounded, including one in the brief’s title. Similarly, Defendants’ proposed

“compromise” suggests that their true concern remains the combined volume of RFAs.

After all, Defendants never (a) raised any objections to the language of the SEC’s RFAs or

(b) proposed any changes to the scope or content of the requests. Defendants proposed only

that the SEC reduce the number of requests propounded.

       But, as Defendants grudgingly concede (Def. Br. 10), their initial objection to the

“volume” of requests lacks any legal merit. Rule 36 does not purport to limit the number of

RFAs that can be propounded on a single defendant – and certainly does not allow multiple

defendants to pool their respective discovery obligations when objecting to RFAs. To the



                                              11
    Case: 1:19-cv-06473 Document #: 34 Filed: 06/23/20 Page 12 of 15 PageID #:367




contrary, “[n]o presumptive limit has ever been set on the number of requests [to admit] a

party can propound.” Bonner v. O'Toole, 2012 WL 6591720, at *4 (N.D. Ill. Dec. 18, 2012)

(internal citation omitted). Rule 36 is worded broadly in recognition of the fact that RFAs

are “efficient, inexpensive, and conclusive” and so should not be limited in number in the

absence of “certain ... discovery abuse.” BP Amoco Chem. Co. v. Flint Hills Res., LLC, 2008

WL 4542738 (N.D. Ill., June 11, 2008) (declining to find 4,638 RFAs excessive and instead

focusing on content). Because RFAs “serve the highly desirable purpose of eliminating the

need for proof of issues upon trial, there is strong disincentive to finding an undue burden

where the requested party can make the necessary inquiries without extraordinary expense

or effort.” Sun Elec. Corp. v. Allen Group, 1985 U.S. Dist. LEXIS 22571 (N.D. Ill. Feb. 14,

1985). In fact, courts routinely allow parties to propound relevant RFAs far in excess of

those at issue here. 5

       None of the cases cited by the Defendants support the notion that timely and

relevant RFAs are subject to a numerical limit. To the contrary, Defendants’ cases merely

show that in some cases litigants have used RFAs to circumvent local rules or discovery

cutoffs, to seek information which is not relevant, or to abuse an opposing party. See e.g.,

Joseph v. Conn. Depart. of Children and Families, 225 F.R.D. 400 (D. Conn. 2005) (excusing

defendant from responding to 163 RFAs served the day before the parties’ discovery cutoff,



5 See, e.g., Bonner, 2012 WL 6591720 at *4 (finding a set of 246 RFAs was not unreasonable in
quantity); Banks v. Patton, 2016 WL 29600, *1 (E.D. Wis. Jan. 4, 2016) (“The court does not find
136 individual requests … to be excessive, and the defendants fail to identify any decisions
indicating as much”); BP Amoco Chem. Co., 2008 WL 4542738 at *2 (declining to find 4,638 requests
for admission excessive and instead focusing on content); Sequa Corp. v. Gelmin, 1993 WL 350029, *1
(S.D.N.Y. Sept. 7, 1993) (denying protective order regarding 1,441 RFAs, noting that “[a]lthough it
is true that the requests encompass many separate items, this is a function of the fact that the issues
in this case encompass a large number of discrete financial transactions”).



                                                  12
    Case: 1:19-cv-06473 Document #: 34 Filed: 06/23/20 Page 13 of 15 PageID #:368




where relatively few of the RFAs were relevant to the parties’ dispute); Misco, Inc. v. U.S.

Steel Corp., 784 F.2d 198 (6th Cir.1986) (affirming order excusing defendant from answering

1,440 RFAs, when all but 18 of those requests were actually interrogatories and the local

rule limited the number of interrogatories to 30). 6 In sum, Defendants are inviting the Court

to create an aggregate limit for RFAs without providing any legal predicate.

        After the Parties scheduled a meet and confer, Defendants added a new wrinkle.

Defendants objected that the RFAs were improper because they tracked the allegations of

the Complaint. In other words, they were too relevant. As discussed above, that objection is

meritless because given the lack of an Answer, serving RFAs was a completely appropriate

method for determining the Defendants’ position on the SEC’s allegations.

        Now, in their motion to the Court, Defendants, for the first time, state content-based

objections to the SEC’s RFAs. (See Def. Br. 8-10.) They claim that an unspecified number of

RFAs are “individually objectionable” because the SEC’s language is “inflammatory” and

“vague.” (Def. Br. 9.) Both the SEC and the Court are left to guess precisely which RFAs

contain objectionable language, and what the specific objection might be. Defendants


6
  Defendants’ remaining cases are equally unavailing. In Phillips Petroleum Co. v. N. Petrochemical Co.,
1986 WL 11004 (N.D. Ill. Sept. 29, 1986), Judge Duff found that 2,068 requests for admission were
improper because they were designed to circumvent the Local Rule’s limitation on the number of
interrogatories. But, Judge Duff held that the number of requests for admission was not limited by
Rule 36. If there had been a reasonable basis to believe that all of the RFAs were true -- and they
were not an attempt to bypass the limitation on the number of interrogatories -- all of the requests
might have been allowed. In Sommerfield v. City of Chicago, 251 F.R.D. 353 (N.D. Ill. 2008),
Magistrate Judge Cole rejected the argument that 177 RFAs were excessive in number, abusive, or
confusing. He noted that the number of requests was not excessive, since Rule 36 has no numerical
limit, and that RFAs were a legitimate discovery device. But, he held that many of the disputed
requests violated the district court’s prior order to close discovery on a newly pleaded claim. Judge
Cole required defendants to answer all of the remaining requests. In Robinson v. Stanley, 2009 WL
3233909 (N.D. Ill. Oct. 8, 2009), Magistrate Judge Cole noted that: “[p]roperly used, requests to
admit serve the expedient purpose of eliminating the necessity of proving essentially undisputed
issues of fact.” Judge Cole excused defendants from responding to 90 interrogatories and
“voluminous requests for admission” because they were issued without leave of court, after the
court’s discovery deadline had passed.


                                                   13
   Case: 1:19-cv-06473 Document #: 34 Filed: 06/23/20 Page 14 of 15 PageID #:369




provide only three examples – Requests Nos. 40 and 50 to Barnett and Request No. 120 to

SBB. Defendants argue that the words “never,” “radically,” and “ignored” are so

inflammatory as to prevent them from admitting or denying those three requests.

Fortunately, Rule 36 provides Defendants a solution. If they don’t like the adjectives the

SEC uses they can “specify the part admitted and qualify or deny the rest.” FRCP 36(a)(4).

Defendant Aven often used this technique in his responses. (E.g., Ex. F at #3, 6, 8-10.)

Defendants do not explain why they cannot do the same.

       More importantly, Defendants failed to meet and confer with the SEC on these

purported content-specific objections. See Layne Christensen Co. v. Purolite Co., 2011 WL

382611 (D. Kan. July 20, 2013) (meet and confer rules require the parties to identify “what

specific, genuine objections, or other issues, if any, cannot be resolved without judicial

intervention”). Thus, to the extent that the Defendants move the Court to enter a protective

order based on the language the SEC used in specific requests, that motion is improper

under the meet and confer requirements of Local Rule 37.2. This is not a mere technicality.

The SEC specifically asked Defendants to meet and confer regarding any content-specific

objections to its RFAs. Had the Defendants done so, the SEC could have tried to come to

an agreement regarding the intended scope of individual RFAs or modified the requests to

address any bona fide concerns. As it stands, the SEC had no opportunity to address any

objections to individual RFAs before Defendants asked for the Court to intervene.

Defendants should not be rewarded for their haste.

                                       CONCLUSION

       The Defendants’ motion is the very definition of chutzpah. They asked the SEC to

conduct discovery before the Court rules on their motion to dismiss. They insisted that the



                                               14
   Case: 1:19-cv-06473 Document #: 34 Filed: 06/23/20 Page 15 of 15 PageID #:370




SEC set forth the evidentiary bases for the allegations of its Complaint. But now that the

SEC has asked them to take a position on the SEC’s allegations, Defendants ask the Court

to shield them from discovery because their motion to dismiss is still pending. While they

may deserve credit for novelty, Defendants do not deserve relief from this Court.

       Instead, Defendants must choose. They can either (a) break their agreement to

conduct mutual, voluntary discovery and answer the SEC’s RFAs once a discovery

schedule is in place; or (b) answer the SEC’s RFAs now and fulfill their end of the bargain.

If the former, the Court should not be called on to provide an advisory opinion on which

RFAs pass muster. If the latter, Defendants should either answer the RFAs as written or

meet and confer to discuss any bona fide objections. Either way, this Court does not have to

intervene in the Parties’ voluntary discovery process and should not enter a protective order.

Accordingly, the SEC respectfully requests that Defendants’ motion be denied.

                                    Respectfully Submitted,

                                    UNITED STATES SECURITIES
                                    AND EXCHANGE COMMISSION

Dated: June 23, 2020                By: /s/Timothy S. Leiman
                                    Timothy S. Leiman (Leimant@sec.gov)
                                    Robert M. Moye
                                    Kevin A. Wisniewski

                                    Chicago Regional Office
                                    175 West Jackson Blvd., Suite 1450
                                    Chicago, IL 60604
                                    Telephone: (312) 353-7390

                                    Attorneys for Plaintiff




                                               15
